Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 6) EMS TECHNOLOGIES, INC. (Name of Subject Company) EGRET ACQUISITION CORP. (Offeror) a wholly-owned subsidiary of HONEYWELL INTERNATIONAL INC. (Parent of Offeror) Common Stock, $0.10 Par Value Per Share, including associated common stock purchase rights (Title of Class of Securities) 26873N108 (CUSIP Number of Class of Securities) Thomas F. Larkins Egret Acquisition Corp. c/o Honeywell International Inc.
